                 Case 1:17-cv-00241-WMR Document 156 Filed 09/19/19 Page 1 of 3




                 Minute Sheet for proceedings held In Open Court on 09/19/2019.


            TIME COURT COMMENCED: 9:35
            A.M.                                    COURT REPORTER: Wynette
            TIME COURT CONCLUDED: 10:50             Blathers
            A.M.
                                                    DEPUTY CLERK: Jennifer Lee
            TIME IN COURT: 1:15
            OFFICE LOCATION: Atlanta

         ATTORNEY(S)     Rachel Cocalis representing Roofers Local 149 Pension
         PRESENT:        Fund
                         Walter Davis representing The Southern Company
                         Walter Davis representing Art P. Beattie
                         Walter Davis representing Edward Day
                         Walter Davis representing G. Edison Holland
                         Walter Davis representing Thomas A. Fanning
                         Ashley Heintz representing The Southern Company
                         Ashley Heintz representing Art P. Beattie
                         Ashley Heintz representing Edward Day
                         Ashley Heintz representing G. Edison Holland
                         Ashley Heintz representing John C. Huggins
                         Ashley Heintz representing Thomas A. Fanning
                         Ashley Heintz representing Thomas O. Anderson


1 of 3
                 Case 1:17-cv-00241-WMR Document 156 Filed 09/19/19 Page 2 of 3

                        John Herman representing Monroe County Employees'
                        Retirement System
                        John Herman representing Roofers Local 149 Pension
                        Fund
                        Michael McConnell representing The Southern Company
                        Michael McConnell representing Art P. Beattie
                        Michael McConnell representing Edward Day
                        Michael McConnell representing G. Edison Holland
                        Michael McConnell representing Thomas A. Fanning
                        Janine Metcalf representing The Southern Company
                        Janine Metcalf representing Art P. Beattie
                        Janine Metcalf representing Edward Day
                        Janine Metcalf representing G. Edison Holland
                        Janine Metcalf representing John C. Huggins
                        Janine Metcalf representing Thomas A. Fanning
                        Janine Metcalf representing Thomas O. Anderson
                        Robert Watts representing The Southern Company
                        Robert Watts representing Art P. Beattie
                        Robert Watts representing Edward Day
                        Robert Watts representing G. Edison Holland
                        Robert Watts representing John C. Huggins
                        Robert Watts representing Thomas A. Fanning
                        Robert Watts representing Thomas O. Anderson
                        Debra Wyman representing Monroe County Employees'
                        Retirement System
                        Debra Wyman representing Roofers Local 149 Pension
                        Fund
         PROCEEDING
                        Status Conference(Other Proceeding Non-evidentiary);
         CATEGORY:
         MINUTE TEXT:   Defendants mentioned if they appeal class certification,
                        they would request a stay of discovery; Plaintiffs would
                        oppose this request. The Court stated it would likely grant
                        a stay in that instance. Parties argued a discovery issue
                        pertaining to whether documents generated in connection
                        with a 2013 internal investigation can be withheld on the
                        basis of the attorney-client privilege and/or work product
                        doctrine. The Court stated that if Plaintiff wants to retain a


2 of 3
                Case 1:17-cv-00241-WMR Document 156 Filed 09/19/19 Page 3 of 3

                       special master to review documents, they would pay the
                       upfront cost.
         HEARING
         STATUS:       Hearing Concluded
         ADDL
         HEARING(S)    Status Conference set for 10/29/2019 at 1:30 PM in
         SCHEDULED:    Courtroom 1705.




3 of 3
